BLATCHFORD, Circuit Judge.
The bill in this case is exactly like the bill in Hayes v. Dayton [8 Fed. 702], just decided, except that it leaves out reissues Nos. 8,676 and 8,689 and their several originals and concerns only thirty-three claims in four several patents. The bill is demurred to. The demurrer states the cause of demurrer to be that the bill "is multifarious, and separate and *909distinct causes of action are united therein which ought not to be joined or united, to wit: that said bill of complaint sets forth many separate and distinct letters patent, for infringement of which suit is brought, but shows no reason for unitifig these separate and distinct causes of action in one suit against this defendant.” The demurrer appears to be sufficient in form to raise the question considered and decided in Hayes v. Dayton, and for the reasons assigned in the decision in that case, the demurrer is allowed, with costs.